Opinion issued March 3, 2005















In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00959-CR
____________

BRIANNA KAY PAYNE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 405th District Court
Galveston County, Texas
Trial Court Cause No. 02CR1205



 
MEMORANDUM  OPINION
               Appellant, Brianna Kay Payne, pleaded guilty to the offense of robbery, and
the trial court assessed punishment at confinement for six years, suspended, with
placement on community supervision for six years.  The State subsequently filed a
motion to revoke community supervision to which appellant pleaded not true.  After
a hearing, the trial court found that appellant had violated five conditions of her
community supervision and sentenced her to confinement for four years.  We affirm.
               Appellant’s court-appointed counsel filed a brief concluding that the appeal
is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds of error to be advanced.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.
App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.]
1992, pet. ref’d).
               The brief states that a copy was delivered to appellant, whom counsel
advised by letter of her right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is wholly frivolous.
 
               We affirm the judgment of the trial court.

                                                     PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).